DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5-6, 9-11, 13, 17-18, 20, 24-25, 30, and 35-43 are pending.
	Claims 4, 7-8, 12, 14-16, 19, 21-23, 26-29, and 31-34 are previously cancelled.  
	Claims 1-3, 5-6, 9-11, and 13 are withdrawn.
	Claims 17, 18, 20, 25, and 30 are currently amended.
	Claims 35-43 are new.  	
	Claims 17-18, 20, 24-25, 30 and 35-43 are examined on the merits.

Response to Arguments – Claim Status
	Non-elected claims 1-3, 5-6, 9-11, and 13 have been withdrawn.

Response to Arguments – Claim Objections
	Applicant’s amendment filed 07/23/2021 overcomes the objection of record.

Claim Interpretation
	The phrase “said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter” in claim 17 is interpreted to mean that the sequences encoding the genome editing agent and fluorescent 

Response to Arguments –35 USC § 112 Written Description
	Applicant’s amendment filed 07/23/2021 overcomes the rejections of record.

Response to Arguments – 35 USC § 112 Indefiniteness
Applicant’s amendments filed on 07/23/2021 overcomes the rejections of record with respect to the indefiniteness caused by the phrases “and/or comprises a structure-selective enzyme that recognizes and cleaves mismatched DNA” and “at least”.  With respect to the phrase “comprises sequencing” applicant’s arguments are compelling and the rejection is withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Applicant’s amendment to the claims filed on 07/23/2021 has necessitated this new ground of rejection.  Specifically, the addition of “transiently transforming cells of a plant of interest” to claim 17 as well as including limitations of withdrawn claim 1 in claim 17; “(i) a nucleic acid sequence encoding a genome editing agent; and (ii) a nucleic acid sequence encoding a fluorescent reporter, said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter”.  This amendment requires a new analysis to appropriately address these new limitations of the claims.  Accordingly this new ground of rejection is being presented below.  

Claims 17, 18, 20, 24, 30, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Duda, High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of Altpeter, Advancing Crop Transformation in the Era of Genome Editing, The Plant Cell, July 2016, in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, and in further view of Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330.
	With respect to claim 17, Duda teaches a nucleic acid construct containing a nuclease and fluorescent protein linked to a CMV promoter, which can be used to sort cells using fluorescence-activated cell sorting (FACS) (Duda, Page 1, Abstract; Duda, Page 3, Column 1, Paragraph 3).  Additionally, Duda teaches the use of this nucleic acid construct to transform cells of interest, using FACS to isolate transformants expressing a fluorescent protein, and culturing said transformed cells for a time sufficient to lose expression of the DNA editing agent (Duda, Page 1, Abstract; Duda, Page 4, Column 1, Paragraphs 3-4; Duda, Page 9, Figure 2C).  Duda also teaches confirming in sorted cells the 
	With respect to claim 17 Duda does not teach the method wherein the target cell is a plant cell or provide motivation to generate a non-transgenic genome edited plant.  
	With respect to claim 18, Duda teaches all the limitations of claim 17 disclosed above.  See above.  Additionally, Duda teaches confirming in sorted cells the lack of expression of a fluorescent reporter (Duda, Page 9, Figure 2C).  
	With respect to claim 20, Duda teaches all of the limitations of claim 18 disclosed above.  See above.  Additionally, Duda teaches confirming the presence of a fluorescent reporter in plant cells, which would intrinsically require imaging on a fluorescent microscope (Duda, Page 9, Figure 2C).
	With respect to claim 24, Duda teaches all of the limitations of claim 18 disclosed above.  See above.  Additionally, Duda teaches sorting transformed cells 72 hours after transformation (Duda, Page 4, Column 1, Paragraph 3, Sentence 1).  
	With respect to claim 30, Duda teaches all of the limitations of claim 17 disclosed above.  See above.  Additionally, Duda teaches the method described above, wherein the genome editing event does not comprise introduction of foreign DNA ( Page 13, Column 2, Paragraph 1, Sentence 5).  
	With respect to claim 36, Duda teaches all of the limitations of claim 17 disclosed above.  See above.  Additionally, Duda discloses a vector map of the Cas9 fusion construct (Duda, Page 12, Figure 5a).  While  this map does not show terminators, GFP expression which was used to sort transformed cells, three days after transformation from this construct indicates that there was a terminator operably linked to the Cas9-GFP fusion protein because terminators are required for efficient transcription of polynucleotides (Duda, Page 11, Column 2, Paragraph 3 – Duda, Page 12, Column 1, Paragraph 1; Duda, Page 12, Figure 5 (b-c). 
	With respect to claim 37, Duda teaches all of the limitations of claim 17 taught above.  See above.  Additionally, Duda teaches genome editing agents of Cas9 and zinc finger nucleases which are 
	With respect to claim 38, Duda teaches all of the limitations of claim 17 taught above.  See above.  Additionally, Duda teaches Cas9 as a genome editing agent (Duda, Page 11, Column 2, Paragraph 3 – Duda, Page 12, Column 1, Paragraph 1; Duda, Page 12, Figure 5 (b-c)).  
	With respect to claim 39, Duda teaches all of the limitations of claim 38 taught above.  See above.  Additionally, Duda teaches a genome editing agent including a gRNA operatively linked to a U6 promoter (Duda, Page 12, Figure 5a). 
	With respect to claim 41, Duda teaches all of the limitations of claim 39 taught above.  See above.  Additionally, Duda teaches a CMV promoter which is operative in plants, operatively linked to the Cas9-GFP fusion and a U6 promoter operatively linked to the gRNA (Duda, Page 12, Figure 5a).   

With respect to claims 18, 20, 24, 30, and 36-41 Duda does not teach the method wherein the target cell is a plant cell, validation of fluorescent reporter negative cells through imaging, or provide motivation to generate a non-transgenic genome edited plant. 
With respect to claims 17, 18, 20, 24, 30, and 36-41 Altpeter teaches methods of delivering gene editing machinery and repair templates into plant cells without transgene integration and in a transient manner (Altpeter, Page 1516, Colum 2, Paragraph 1).  Specifically, Altpeter teaches that in order to eliminate integration when using agrobacterium transformation the use of a mutant or a synthetic VirD2 protein could be used.  The use of a strain with a mutant in VirD2 is mildly deficient in transient T-DNA delivery but severely deficient in DNA integration which would ensure that transformed DNA would not integrate into the genome and would be transiently expressed.  Altpeter also suggests that gold nanocomposites or particle coating chemistry that prevents DNA release into the cell nucleus could facilitate transient nuclear expression without transgene integration and suggests that the use of single stranded DNA could avoid template integration.  

With respect to claims 17, 18, 20, 24, 30, and 36-41 Breyer teaches the use of selectable marker genes to select transformed cells and the motivation to generate a plant with a genetic modification but without the presence of a selectable marker gene (Breyer, Page 287, Abstract).  The instant application uses a selectable marker gene, a gene editing agent, and a specific technique to generate plants with a specific mutation but lacking the selectable marker gene.  Breyer teaches the use of a selectable marker gene in combination with traditional breeding methods to generate plants with a genetic modification and using a specific technique to ensure that after selection these plants do not have a selectable marker gene in the genome (Breyer, Page 287, Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Duda by performing it on plant cells as described in Birnbaum in order to generate a plant lacking the selectable marker as taught in Breyer.
  It would have been obvious to apply the method of Birnbaum to the method of Duda because the method of Duda was found to “greatly increase genome editing efficiencies of ZFNs as well as CRISPR/Cas9” while Birnbaum describes the method as being able to “isolate large numbers of cells” in plants.  It would have been obvious to use double stranded DNA as performed in Birnbaum because this is the standard procedure in the art and allows for the efficient expression of target genes in plant cells but to use a method of Altpeter to ensure transient expression which would be compatible with the method of Duda.  Additionally, it would have been obvious to one of ordinary skill in the art to validate the loss of expression of the fluorescent reporter through imaging with a fluorescence microscope because this a standard technique in molecular biology to detect the expression of a fluorescent protein.  
It would have been obvious to use the method of Duda on a plant cell to generate a non-transgenic genome edited plant cell.  Essentially, the method of Duda is transforming an animal cell with a vector comprising a selectable marker, selecting for cells comprising that selectable marker, and then using a technique to isolate selected cells that have lost the selectable marker.  Breyer teaches transformation of plant cells with a vector comprising a selectable marker, selection of plant cells expressing that selectable marker, and then several different methods including site-specific recombination to generate cells without the selectable marker (Breyer, Page 299, Column 1, Paragraph 3).  It would have been obvious to a person of ordinary skill at the time of filing to use the method of Duda in plant cells because similar methods have been established in the art and the method of Duda is an equivalent method that would be obvious to try.  Additionally, a person of ordinary skill in the art would be motivated to apply the method of Duda as an alternative to that of Breyer in order to create non-transgenic gene editing plants because that method allows for the efficient generation of plants lacking all foreign DNA which is a simpler and more practical method compared to generating a similar plant using the method of Breyer.  It would be obvious to a person of ordinary skill in the art at the time of filing to combine these two similar methods which both deal with the generation of genome edited cells lacking specific pieces of foreign DNA to reach a predictable result.

Applicant’s amendment to the claims filed on 07/23/2021 has necessitated this new ground of rejection.  Specifically, the addition of “transiently transforming cells of a plant of interest” to claim 17 Accordingly this new ground of rejection is being presented below.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Duda High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of  Altpeter, Advancing Crop Transformation in the Era of Genome Editing, The Plant Cell, July 2016 in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, in further view Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, and finally in further view of Yamada, Plant regeneration from protoplast-derived callus of rice (Oryza sativa L.), Plant Cell Reports Issue 5, (1986).

	Claim 25 is drawn to the method of claim 17 wherein cells are cultured for 60-100 days after being isolated using fluorescence activated cell sorting and/or where the culturing step occurs in the absence of an effective amount of antibiotics.
	With respect to claim 25 Duda in view Altpeter, in view of Birnbaum, and in further view of Breyer teaches all of the limitations of claim 17.  See above. 

	Yamada teaches the initial culturing of protoplasts for 40-50 days and then an additional subculturing step for 17 days (Yamada, Page 86, Column 1, Paragraph 5-Column 2, Paragraph 1).  Additionally, this culturing occurred in the absence of antibiotics.
	At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to modify the method of Duda in view of Birnbaum and in further view of Breyer to culture sorted protoplasts as described by Yamada.  This would have been obvious because the method of Yamada is an established method to culture protoplasts and allows for the generation a plant from a population of protoplasts and the method of Duda in view of Birnbaum and in further view of Breyer allows for the isolation of specific protoplasts.  It would be obvious to combine the two references in order to culture protoplasts after sorting those cells.  A person of ordinary skill in the art would understand that this method can be used to generate plants with specific mutations in parthenocarpic crop species and would therefore have motivation to combine the inventions in order to culture protoplasts and then use the protocol taught by Yamada to culture a new plant.  Additionally, it would be obvious to culture plant cells that have undergone FACS in media without antibiotics as described in Yamada because selection has been carried out through FACS and it is known to a person of ordinary skill in the art that there is an increased chance of integration of a plasmid into the genome of the plant cell when plant cells are cultured under antibiotic selection, which would prevent the development of plant cells comprising a genome editing event without the presence of a genome editing agent.  The person of ordinary skill in the art would have a reasonable expectation of success because the references relate to the culture of protoplasts.

Applicant’s amendment to the claims filed on 07/23/2021 has necessitated this new ground of rejection.  Specifically, the addition of “transiently transforming cells of a plant of interest” to claim 17 as well as including limitations of withdrawn claim 1 in claim 17; “(i) a nucleic acid sequence encoding a genome editing agent; and (ii) a nucleic acid sequence encoding a fluorescent reporter, said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter”.  Finally, the addition of new claims 35-43 adds new limitations and these amendments require new analysis to appropriately address the new limitations of the claims.  Accordingly this new ground of rejection is being presented below.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Duda, High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of Altpeter, Advancing Crop Transformation in the Era of Genome Editing, The Plant Cell, July 2016, in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, in view of Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, and in further view of Hu, Gene Editing System in Banana, Scientia Agricultura Sinica, April 2017.

With respect to claim 35, Duda in view of Altpeter, Birnbaum, and Breyer collectively teach all of the limitations of claim 17.  
	With respect to claim 35, Duda in view of Altpeter, Birnbaum, and Breyer collectively do not teach a plant wherein the plant is banana or coffee.
	With respect to claim 35, Hu teaches the use of a Cas9 based gene editing method on Banana.



Applicant’s amendment to the claims filed on 07/23/2021 has necessitated this new ground of rejection.  Specifically, the addition of “transiently transforming cells of a plant of interest” to claim 17 as well as including limitations of withdrawn claim 1 in claim 17; “(i) a nucleic acid sequence encoding a genome editing agent; and (ii) a nucleic acid sequence encoding a fluorescent reporter, said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter”.  Finally, the addition of new claims 35-43 adds new limitations and these amendments require new analysis to appropriately address the new limitations of the claims.  Accordingly this new ground of rejection is being presented below.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Duda, High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of Altpeter, Advancing Crop Transformation in the Era of Genome Editing, The Plant Cell, July 2016, in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, in view of Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, and in further view of Lowder, Rapid Evolution of Manifold CRISPR Systems for Plant Genome Editing, Frontiers in Plant Science, November 2016.

With respect to claim 40, Duda in view of Altpeter, Birnbaum, and Breyer collectively teach all of the limitations of claim 39.
With respect to claim 40, Duda in view of Altpeter, Birnbaum, and Breyer do not collectively or individually teach identical plant promoters.
With respect to claim 40, Lowder teaches Cas9 and gRNAs operatively linked to the same pol II promoter (Lowder, Page 3, Figure 1C).  
It would have been obvious to the ordinary artisan at the time of filing to modify the method of Duda in view of Altpeter, Birnbaum, and Breyer to include the shared promoter of Lowder.  This would have been obvious because the use of ribozyme allows for the gRNA to be expressed using a Pol II promoter.  This is beneficial because Pol II promoters allow for different expression levels and specific expression patterns, temporally or spatially.  In the transient method of Duda in view of Altpeter, Birnbaum, and Breyer high expression of the Cas enzyme and gRNA would be important to efficient editing and therefore the ordinary artisan would have been motivated to combine this method with the method of Lowder which would allow for the expression of both the Cas9 enzyme and gRNA to be 

Applicant’s amendment to the claims filed on 07/23/2021 has necessitated this new ground of rejection.  Specifically, the addition of “transiently transforming cells of a plant of interest” to claim 17 as well as including limitations of withdrawn claim 1 in claim 17; “(i) a nucleic acid sequence encoding a genome editing agent; and (ii) a nucleic acid sequence encoding a fluorescent reporter, said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter”.  Finally, the addition of new claims 35-43 adds new limitations and these amendments require new analysis to appropriately address the new limitations of the claims.  Accordingly this new ground of rejection is being presented below.  
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Duda, High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of Altpeter, Advancing Crop Transformation in the Era of Genome Editing, The Plant Cell, July 2016, in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, in view of Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, and in further view of Seternes, A plant 35S CaMV promoter induces long-term expression of luciferase in Atlantic Salmon, Nature, April 26, 2016.

With respect to claim 42, Duda in view of Altpeter, in view of Birnbaum, and in view of Breyer collectively teach all of the limitations of claim 39.  See above.  Additionally, Duda teaches the use of a U6 promoter operatively linked to the gRNA.    

With respect to claims 42 and 43, Duda in view of Altpeter, in view of Birnbaum, and in view of Breyer do not collectively teach the use of a 35S promoter operatively linked to the genome editing agent.  
With respect to claims 42 and 43, Seternes teaches that “in most genetically modified (GM) plants commercialized or undergoing field trials, the 35S Cauliflower Mosaic Virus (CaMV) promoter is used to secure transgene expression.  The 35S CaMV promoter is generally considered to be a strong constitutive promoter, and it facilitates high level of RNA transcription in a wide variety of plants, including plants well outside the host range of the virus.” (Seternes, Page 1, Paragraph 2, Sentences 1-2).  Seternes also teaches that the 35S promoter drives transgene expression in Escherichia coli, yeast, mushrooms, and salmon (Seternes, Page 1, Abstract; Seternes, Page 1, Paragraph 2).  
It would have been obvious to the ordinary artisan at the time of filing to combine the method of Duda in view of Altpeter, Birnbaum, and Breyer with the 35S promoter of Seternes.  This would have been obvious because enhanced expression of the Cas9 enzyme of the method of Duda in view of Altpeter, Birnbaum, and Breyer would allow for more efficient gene editing and the 35S promoter is capable of driving strong expression of target genes.  Additionally, this would have been obvious because the 35S promoter has been used in most genetically modified commercially grown plants, due to this the ordinary artisan would have been motivated to use this promoter to ensure that there were high levels of expression of the gene editing agent.  Additionally, the 35S promoter is a RNA pol II promoter and would be extremely efficient in driving expression of a gene such as a genome editing 

Response to Arguments – 35 USC § 103
	Applicant’s amendments filed 07/23/2021 overcome the rejections of record, specifically the amendment of claim 17 to include the limitation of mRNA.  However, the claims are now rejected under a new basis, the rejection was necessitated by amendment. 

The applicant’s argue that one of skill would not have looked to Duda in an attempt to arrive at the pending claims.  Applicant argues that the fluorescent marker and the editing agent of Duda are physically linked using a linker, “thus, whenever the fluorescent marker is expressed, the editing agent will also be expressed, and vice versa.  Accordingly, a skilled person following the approach of Duda would necessarily use only one selection step by which fluorescent cells are selected in order to select for a cell comprising an editing event, as the selected cells will necessarily comprise the editing agent.  In stark contrast, step (c) of pending claim 17 requires further culturing the selected cells so that they lose expression of the editing agent.  Duda therefore does not teach or suggest the subject matter of pending claim 17, and if anything, teaches away from it.”(Remarks, Page 10, Paragraph 3).  
	This argument is not found to be persuasive because Duda teaches the use of transformation with ssoDNs and mRNA as donors and describes the advantages thus “Third, when using ssODN and mRNA delivery, editing can be performed entirely without double-stranded DNA, thus minimizing the risk of random genomic integration of donor and nuclease constructs” (Duda, Page 13, Column 2, Paragraph 1).  It is clear that the method of Duda is a transient method wherein the DNA or RNA transformed into the cell is not integrated into the target genome.  In a case of transient transformation the ordinary artisan would understand that expression and activity of a protein, gRNA, or other 
A second selection step would be required because the gene editing agent of Duda and all others known in the art do not have 100% efficiency at inducing mutations, particularly when using a non-homologous end joining approach to gene editing, because the approach relies on malfunctions in the DNA repair mechanisms there are times when an error does not occur and there is no mutation induced.  Therefore, in order to successfully use the invention and to identify cells which contain a gene editing event a second screening must be done through DNA extraction and PCR, sequencing, or another approach to identify cells which no longer express the marker gene but comprise a gene editing event.  Therefore applicants arguments are not compelling and the linked nature of the fluorescent reporter and gene editing agent of Duda increases the effectiveness of the invention and do not teach away from the invention.  
.  

Conclusion
	All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663